Exhibit 99.1 ICON INCOME FUND NINE, LLC ANNUAL PORTFOLIO OVERVIEW LETTER FROM THECEOs As of May 16, 2012 Dear investor in ICON Income Fund Nine, LLC: We write to briefly summarize our activity for the year ended December 31, 2011.A more detailed analysis, which we encourage you to read, is contained in our Form 10-K.Our Form 10-K and our other annual, quarterly and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As of December 31, 2011, Fund Nine was in its liquidation period. During the liquidation period, distributions generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity or equipment is sold. During the 2011 calendar year, we made distributions in the aggregate amount of $7,168,582. Among the assets we own are three roll-on-roll-off vehicle transportation vessels that are bareboat chartered to Wilhelmsen Lines Shipowning AS, a subsidiary of Wilh. Wilhelmsen ASA, a leading global maritime industry group.The bareboat charters are set to expire in December 2013. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the investments noted above as well as more information regarding Fund Nine’s operations to date. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 ICON Income Fund Nine, LLC 2011 Annual Portfolio Overview We are pleased to present ICON Income Fund Nine, LLC’s (the “Fund”) Annual Portfolio Overview for 2011.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised approximately $100,000,000 commencing with our initial offering on November 26, 2001 through the closing of the offering on April 30, 2003. On May 1, 2008, we entered our liquidation period, which is expected to continue for several years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of its equipment, leases and financing transactions. Additionally, during the liquidation period you will receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of December 31, 2011, our portfolio consisted of the following investments. · Forty-Six Great Dane refrigeration trailers subject to lease with Conwell Corporation.The equipment was purchased for approximately $1,962,000.The lease expired in April 2010 and continued on a month-to-month basis through February 2012.In March 2012, we sold thirty-three of the trailers to various third parties for approximately $276,000. · Two Airbus A340-313X aircraft (B-HXO and B-HXN) leased to Aerolineas Argentinas S.A. (“Aerolineas”).We own all of the interests in the entity that owns B-HXO.We, through a joint venture owned 50% by us, own B-HXN. The combined purchase price of the interests in both aircraft was approximately $106,333,000, comprised of approximately $6,403,000 in cash and non-recourse loans in the aggregate amount of approximately $99,930,000.B-HXO was subject to a lease with Cathay Pacific Airways Limited (“Cathay”) that expired on December 1, 2011 and B-HXN was subject to a lease with Cathay that expired on July 1, 2011. In January 2012 and February 2012, B-HXO and B-HXN were each re-leased to Aerolineas for a period of seventy-three months. · Three roll-on-roll-off vehicle transportation vessels bareboat chartered to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”).We purchased the Trianon, the Trinidad and the Tancred for the aggregate amount of approximately $74,020,000, comprised of approximately $9,690,000 in cash and a non-recourse loan in the amount of approximately $64,330,000.The bareboat charters for all three vessels were extended through December 2013.In connection with the bareboat charter extensions, the outstanding debt attributable to each vessel was refinanced, thereby allowing us to generate additional free cash over the remaining term and to realize approximately $22,000,000 in cash proceeds at closing of the refinance. 10% Status Report As of December 31, 2011, the two aircraft on lease to Aerolineas and the three vessels bareboat chartered to Wilhelmsen were the investments that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. The Aerolineas aircraft and the Wilhelmsen vessels are scheduled to remain on their respective leases and bareboat charters during the 2012 calendar year. As of December 31, 2011, the Aerolineas aircraft were being prepared for redelivery, which occurred in January and February of 2012.To the best of our Manager’s knowledge, each aircraft retains an airworthiness certificate and is maintained in accordance with the manufacturer’s specifications. As of December 31, 2011, the bareboat charters for the Wilhelmsen vessels had seven quarterly payments remaining.To the best of our Manager’s knowledge, each vessel remains seaworthy, is maintained in accordance with commercial marine standards and with applicable laws and the regulations of the governing shipping registry as required under each bareboat charter. 2 Distribution Analysis During the liquidation period, distributions fluctuate as leases mature and assets are sold.From the inception of the offering period through December 31, 2011, we made 120 cash distributions to our members. During the year ended December 31, 2011, we paid our members $7,168,582 in cash distributions. As of December 31, 2011, a $10,000 investment made at the initial closing would have received $7,511 in cumulative distributions. Source of Distributions Cash from current period operations Cash accumulated from operations of prior periods Cash from current period disposition of assets Capital contributions used toestablish the initial reserve Total distributions For the year ended December 31, 2011 $ $
